Exhibit 10.4

AMENDMENT #2 TO AMENDED AND RESTATED

CHANGE OF CONTROL EMPLOYMENT AGREEMENT

AMENDMENT #2 dated as of August 6, 2010 (this “Amendment”) to AMENDED AND
RESTATED CHANGE OF CONTROL EMPLOYMENT AGREEMENT by and between tw telecom inc.,
a Delaware corporation (the “Company”), and Mark Peters (the “Executive”).

WHEREAS, the Company and the Executive entered into an Amended and Restated
Change of Control Employment Agreement dated December 12, 2008 and Amendment #1
thereto dated November 4, 2009 (collectively, the “Prior Agreement”).

WHEREAS, the Board of Directors of the Company (the “Board”) and Executive have
determined that it is in the best interests of the Company and its stockholders
to amend the Prior Agreement.

NOW, THEREFORE, the Prior Agreement is hereby amended as of the date first
written above as follows:

Section 1. Section 1(b) of the Prior Agreement is hereby amended to read in its
entirety as follows:

(b) “Change of Control Period” means the period commencing on the date of the
Prior Agreement and ending on the three year anniversary of the date hereof;
provided, however, that, commencing on the date three (3) years after the date
hereof, and on each two year anniversary of such date (such date and each annual
anniversary thereof, the “Renewal Date”), unless previously terminated, the
Change of Control Period shall be automatically extended so as to terminate two
years from such Renewal Date, unless, at least sixty (60) days prior to the
Renewal Date, the Company shall give notice to the Executive that the Change of
Control Period shall not be so extended.

Section 2. Except as amended hereby, the Prior Agreement shall remain in full
force or effect. All references in the Prior Agreement to “the Agreement” or
“this Agreement” will refer to the Prior Agreement as amended by this Amendment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

Mark Peters /s/ Mark Peters tw telecom inc. By   /s/ Larissa Herda Name: Larissa
Herda Title:   Chairman, Chief Executive Officer and President

 

2